                                                                Case 2:19-cv-01926-GMN-EJY Document 44 Filed 03/01/21 Page 1 of 4



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                UNITED STATES DISTRICT COURT

                                                            9                                FOR THE DISTRICT OF NEVADA
                                                           10

                                                           11    ABIGAIL RATCHFORD, ARIANNY
                                                                                                                      Case No. 2:19-cv-01926-GMN-EJY
                                                           12    CELESTE LOPEZ, EVA PEPAJ, INA
ALVERSON TAYLOR & SANDERS




                                                                 SCHNITZER a/k/a JORDAN CARVER,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 LUCY PINDER, RHIAN SUGDEN,
                                 LAS VEGAS, NEVADA 89149




                                                           14    SANDRA VALENCIA, DENISE MILANI
                                                                 a/k/a DENISE TRLICA, HILLARY HEPNER,
                                       (702) 384-7000




                                                           15                                                            STIPULATION AND ORDER TO
                                         LAWYERS

                                         SUITE 200




                                                                 and JESSICA HINTON a/k/a JESSA HINTON                        ALLOW PLAINTIFF
                                                           16                                                          REPRESENTATIVE TO REPRESENT
                                                                               Plaintiffs,                             ALL PLAINTIFFS AT SETTLEMENT
                                                           17                                                                   CONFERENCE
                                                                        vs.
                                                           18
                                                           19    CVSM LLC d/b/a CENTERFOLDS
                                                                 CABARET
                                                           20

                                                           21                  Defendant.

                                                           22
                                                                       COME NOW, Plaintiffs, by and through their counsel of record, David M. Sexton, Esq.
                                                           23
                                                                of the law firm Alverson Taylor & Sanders, and Defendant, by and through their counsel of
                                                           24

                                                           25   record Kevin M. Johnson, Esq. of the firm Cohen Johnson, and respectfully submit the following

                                                           26   stipulation requesting that the Court allow one Plaintiff with settlement authority to represent all

                                                           27

                                                           28
                                                                                                                 1                            KRB/26483
                                                                Case 2:19-cv-01926-GMN-EJY Document 44 Filed 03/01/21 Page 2 of 4



                                                            1   named Plaintiffs in this matter at the Settlement Conference currently scheduled for March 18,
                                                            2   2021 at 9:00 AM.
                                                            3
                                                                                                                 I.
                                                            4
                                                                                                          INTRODUCTION
                                                            5
                                                                       This case is a dispute that revolves around the alleged misappropriation of Plaintiffs’
                                                            6

                                                            7   images by Defendant. The Parties have completed significant discovery in this matter and

                                                            8   submitted a stipulated request for a Settlement Conference to this Court on February 9, 2021. See

                                                            9   ECF No. 36. The Court granted that request and scheduled this matter for a Settlement
                                                           10   Conference on March 18, 2021 at 9:00 AM. See ECF No. 39. The Parties have discussed and
                                                           11
                                                                agree that allowing the Plaintiffs to nominate one Plaintiff to represent all Plaintiffs at the
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                Settlement Conference will allow the Settlement Conference to proceed in a timely and efficient
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                manner. Pursuant to the agreement of the Parties regarding allowing one Plaintiff to represent all
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15   Plaintiffs at the Settlement Conference, the Parties submit this stipulation to the Court to request
                                         LAWYERS

                                         SUITE 200




                                                           16   the Court’s approval of this agreement and to allow one Plaintiff to appear at the Settlement

                                                           17   Conference to represent all Plaintiffs.
                                                           18
                                                                                                                II.
                                                           19
                                                                                   PARTICIPATION IN SETTLEMENT CONFERENCE
                                                           20
                                                                       The Court granted the Parties’ stipulated request for Settlement Conference on February
                                                           21
                                                                10, 2021. See ECF Nos. 39 & 40. In the Court’s Order Setting Settlement Conference, the Court
                                                           22

                                                           23   stated the following: “Unless the Court orders otherwise, all parties must appear by Zoom at 9:00

                                                           24   a.m. on March 18, 2021 for the duration of the settlement conference.” ECF No. 40. Following
                                                           25   the entry of this Order, counsel for all Parties conferred and it was agreed between all Parties and
                                                           26
                                                                their respective counsel that, if the Court would permit it, Plaintiffs would be represented by a
                                                           27

                                                           28
                                                                                                                 2                            KRB/26483
                                                                Case 2:19-cv-01926-GMN-EJY Document 44 Filed 03/01/21 Page 3 of 4



                                                            1   single Plaintiff at the Settlement Conference, as long as this Plaintiff was authorized to represent
                                                            2   the interests of all Plaintiffs and had authority to settle the matter for all Plaintiffs.
                                                            3
                                                                        There are ten Plaintiffs in this matter, and they live in several different time zones in the
                                                            4
                                                                United States and multiple countries, including the United Kingdom, Germany, and Colombia.
                                                            5
                                                                This makes it difficult for all Plaintiffs to participate in a Settlement Conference at the same
                                                            6

                                                            7   time. Along with the challenge of multiple times zones, just trying to coordinate the schedules of

                                                            8   ten Plaintiffs, Defendant, and counsel (as well as a translator for Plaintiff Sandra Valencia) could

                                                            9   potentially prove a significant obstacle. In order to avoid these issues and move forward with this
                                                           10   case and the Settlement Conference in a timely and efficient manner, the Parties have discussed
                                                           11
                                                                options and agree that allowing one Plaintiff to participate as a representative of the other
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                Plaintiffs, and with authority to speak for them, is the best solution. The claims made by each
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                Plaintiff are very similar (i.e., that their images were misused without permission, authority, or
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15   compensation in violation of state and Federal law) which reduces any problems that might
                                         LAWYERS

                                         SUITE 200




                                                           16   otherwise arise from allowing one Plaintiff to represent all ten Plaintiffs. The Parties and their

                                                           17   counsel have discussed this stipulation and agree that it is in the best interest of all Parties for the
                                                           18
                                                                Court to allow this request. The Parties and their counsel further affirm that this stipulated
                                                           19
                                                                request is made in good faith and not for any unfair or improper purpose.
                                                           20
                                                                                                                   III.
                                                           21

                                                           22                                               CONCLUSION

                                                           23           Based on the foregoing, the Parties hereby stipulate and agree to allow one Plaintiff to be

                                                           24   appointed as a representative of all Plaintiffs and appear at the Settlement Conference in this
                                                           25   matter on behalf of all Plaintiffs. The Plaintiff representative will have authority to speak for all
                                                           26
                                                                Plaintiffs and agree to a settlement on behalf of all Plaintiffs. The Parties make this request
                                                           27
                                                                pursuant to the Order of the Court stating that all Parties must appear at the Settlement
                                                           28
                                                                                                                    3                               KRB/26483
                                                                Case 2:19-cv-01926-GMN-EJY Document 44 Filed 03/01/21 Page 4 of 4



                                                            1   Conference unless otherwise ordered by the Court. The Parties respectfully request that this
                                                            2   Court grant the foregoing stipulation.
                                                            3

                                                            4
                                                                DATED this 26th day of February, 2020.                DATED this 26th day of February 2020.
                                                            5
                                                                ALVERSON TAYLOR & SANDERS                             COHEN JOHNSON
                                                            6

                                                            7
                                                                /s/ David M. Sexton                                   /s/ Kevin M. Johnson
                                                            8   KURT R. BONDS, ESQ.                                   H. STAN JOHNSON, ESQ.
                                                                DAVID M. SEXTON, ESQ.                                 KEVIN M. JOHNSON, ESQ.
                                                            9   6605 Grand Montecito Parkway, Suite 200               375 E. Warm Springs Road, Suite 104
                                                                Las Vegas, NV 89149                                   Las Vegas, Nevada 89119
                                                           10   Attorneys for Plaintiffs                              Attorneys for Defendant
                                                           11

                                                           12                                                 ORDER
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                       Upon stipulation of counsel, and for good cause as outlined above, the Court grants the
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                foregoing Stipulation and orders that one Plaintiff with authority to speak for and enter into a
                                       (702) 384-7000




                                                           15
                                         LAWYERS

                                         SUITE 200




                                                                settlement agreement for all Plaintiffs be permitted to attend the Settlement Conference as a
                                                           16
                                                                Plaintiff representative in place of all ten Plaintiffs being required to appear individually.
                                                           17
                                                                       In accordance with the previous Order of this Court, the Plaintiffs’ counsel shall contact
                                                           18
                                                           19   Elvia Garcia, Courtroom Deputy for the undersigned Magistrate Judge, by 12:00 p.m. on March

                                                           20   11, 2021, at Elvia_Garcia@nvd.uscourts.gov, and provide the identity and email address for the
                                                           21   Plaintiff representative who will be participating in the Settlement Conference.
                                                           22
                                                                       IT IS SO ORDERED.
                                                           23
                                                                       DATED: March 1, 2021
                                                           24

                                                           25

                                                           26                                                           ____________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                           27

                                                           28
                                                                                                                  4                             KRB/26483
